Case 2:20-cv-03961-DSF-AS Document 10 Filed 07/13/20 Page 1 of 1 Page ID #:42




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 REBECCA CASTILLO                       CASE NO.
                                        2:20−cv−03961−DSF−AS
              Plaintiff(s),
       v.                        Order to Show Cause re
 NOBEL FARM MARKET, INC., et al. Dismissal for Lack of
                                 Prosecution
         Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Nobel Farm Market, Inc. failed to plead or otherwise defend
    within the relevant time. The Court orders plaintiff to show cause in writing
    on or before July 27, 2020 why the claims against the non-appearing
    defendant(s) should not be dismissed for lack of prosecution. Failure to
    respond to this Order may result in sanctions, including dismissal for failure
    to prosecute.

      IT IS SO ORDERED.

 Date: July 13, 2020                         /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
